Citation Nr: 0901686	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for intervertebral disc 
syndrome (IVDS) of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hand and 
thumb injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of frozen 
feet.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a disability 
manifested by concentration problems.

7.  Entitlement to service connection for bilateral trench 
foot.

8.  Entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified before the undersigned at a videoconference 
Board hearing in October 2008.


FINDINGS OF FACT

1.  By rating decision in May 1985, the RO denied the 
veteran's claim for service connection for IVDS of the lumbar 
spine, a right hand and thumb injury, and for residuals of 
frozen feet; this decision was not appealed.

2.  Evidence received since the May 1985 rating decision, by 
itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the claims of service connection for IVDS of 
the lumbar spine, a right hand and thumb injury, and for 
residuals of frozen feet.

3.  There is no current diagnosis of PTSD which could be 
related to active service.

4.  A sleep disorder was not manifested during active service 
or for many years thereafter, nor is it otherwise related to 
service. 

5.  There is no current diagnosis of concentration problems 
or bilateral trench foot which could be related to active 
service.

6.  There is no current diagnosis of a prostate disability 
which could be related to active service, to include as due 
to herbicide exposure.  


CONCLUSIONS OF LAW

1.  The May 1985 rating decision, which denied the veteran's 
claims for service connection for IVDS of the lumbar spine, a 
right hand and thumb injury, and for residuals of frozen 
feet, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the May 1985 rating decision is 
not new and material; accordingly, the claims of service 
connection for IVDS of the lumbar spine, a right hand and 
thumb injury, and for residuals of frozen feet are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

4.  PTSD was not incurred in or aggravated by active service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

5.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  A disability manifested by concentration problems was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

10.  Bilateral trench foot was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

11.  A prostate disability was not incurred in or aggravated 
by active service, to include as due to herbicide exposure, 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in January 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The January 2005 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection for IVDS of the 
lumbar spine, residuals of a right hand and thumb injury, and 
for residuals of frozen feet, and noted the evidence needed 
to substantiate the underlying claims.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support reopening the veteran's claims of service 
connection for IVDS of the lumbar spine, residuals of a right 
hand and thumb injury, and for residuals of frozen feet.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2005 letter was issued to the appellant and his 
service representative prior to the September 2005 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because all of the appellant's 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  

In January 2005, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the veteran's 
service medical records were missing.  In cases where the 
veteran's service medical records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO sent the 
veteran the aforementioned January 2005 VCAA letter in an 
attempt to obtain additional service medical records.  It 
also submitted a Personnel Information Exchange System (PIES) 
request in January 2005 for the veteran's service medical 
records and received a negative reply in February 2005.  In 
March 2005, the RO notified the veteran that his service 
medical records could not be located and requested alternate 
sources of these records; he did not respond.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been submitted to reopen the 
veteran's claims of service connection for IVDS of the lumbar 
spine, residuals of a right hand and thumb injury, and for 
residuals of frozen feet, an examination is not required.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

New and Material Evidence

In May 1985, the RO denied, in pertinent part, the veteran's 
claims of service connection for intervertebral disc syndrome 
of the lumbar spine, residuals of a right hand and thumb 
injury, and for residuals of frozen feet.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Because the veteran did not appeal this 
decision, the May 1985 RO decision became final.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen claims of 
service connection for IVDS of the lumbar spine, residuals of 
a right hand and thumb injury, and for residuals of frozen 
feet, the evidence before VA at the time of the prior final 
RO decision in May 1985 consisted of VA outpatient treatment 
records showing that the veteran was status post laminectomy 
in 1973 and he had minimal degenerative arthritis, a February 
1984 report from Mercy Hospital reflecting a complaint of 
right shoulder and neck pain since a 1982 motor vehicle 
accident, and an October 1984 VA examination report.  Because 
there was no record of any of the claimed disabilities during 
active service or for many years thereafter, the claims were 
denied.  

Evidence submitted since the May 1985 rating decision 
includes additional VA outpatient treatment reports and the 
veteran's lay statements and October 2008 Board hearing 
testimony.  This evidence reflects continued complaints of 
low back pain and dry feet but no additional evidence of 
treatment for right hand or thumb.  

With respect to the veteran's application to reopen claims of 
service connection for IVDS of the lumbar spine, a right hand 
and thumb injury, and for residuals of frozen feet, the Board 
notes that the evidence which was of record in May 1985 
showed that, although the veteran had current orthopedic 
disabilities of the back and hand, none of them were related 
to active service.  The new evidence still does not address 
the reasons for the prior denial.  In other words, there is 
no evidence in the newly submitted evidence relating any of 
the veteran's disabilities to active service.  Thus, the new 
evidence does not raise a reasonable possibility of 
substantiating the claims of service connection for IVDS of 
the lumbar spine, a right hand and thumb injury, or for 
residuals of frozen feet.  Although this evidence is new, in 
that it has not been presented previously to agency 
adjudicators, it is not material to the issue of whether the 
veteran's IVDS of the lumbar spine, right hand and thumb 
injury, or residuals of frozen feet are related to active 
service.  Thus, this evidence is not new and material for 
purposes of reopening any of these claims.  With no new and 
material evidence having been submitted, the Board finds that 
the veteran's previously denied claims of service connection 
for IVDS of the lumbar spine, a right hand and thumb injury, 
and for residuals of frozen feet are not reopened.

Service Connection

The veteran also contends that he incurred PTSD, a sleep 
disorder, a disability manifested by concentration problems, 
and bilateral trench foot during active service.  He contends 
further that he incurred a prostate disability during active 
service, to include as due to in-service herbicide exposure.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

PTSD, sleep disability, concentration problems

The veteran testified that he served two tours in Vietnam as 
a crew chief on a helicopter and that he still has nightmares 
about some of the things that happened there.  He also stated 
that he cannot be around fireworks or guns.  He reported one 
alleged stressor in which he was at Landing Zone English in 
the first week of June 1967 and "the whole compound blew 
up."  He also stated that there were mortar attacks; and 
that a friend of his got shot up during active service.  He 
testified that he does not know if the friend died, "but 
they bagged him up and shipped him home."  The veteran's 
wife testified that the veteran was taking some medications 
for psychiatric symptoms but they made him "even more 
psychotic."  

The veteran testified that his sleep problems are part of the 
PTSD.  He stated that he did not sleep more than two to three 
hours per night and his sleep was interrupted.  He testified 
that he experienced concentration problems since he was 
younger and in the military but they were getting worse.  He 
did not know if he ever incurred a bump on the head but he 
recently almost passed out in a barber chair.

The first medical evidence of a psychiatric disability is 
dated September 1997.  The veteran was referred to the 
examiner for an evaluation of sleep problems, although he 
stated that he was not aware of the reason for the referral.  
He reported sleep problems for many years as well as 
difficulty falling asleep and maintaining sleep.  He had an 
irregular sleeping schedule ever since he became a truck 
driver 25 years earlier.  He shared the truck driving with 
his wife and often napped while she drove.  He denied using 
any medication to sleep but he drank four cups of coffee per 
day plus soda.  He reported low energy levels but no problems 
in job performance.  The veteran also complained of 
depressive disorder and concentration and attention problems.  
In regards to PTSD, the veteran reported that he has had 
intrusive thought since Vietnam but it was never a 
significant problem.  He sometimes has dreams about his 
experiences and he has also had problems with irritability.  
The examiner stated that the veteran's single episode of 
moderate major depression likely was related to his sleep 
problems and psychosocial stressors.  The diagnoses included 
primary insomnia, a single episode of moderate major 
depression, and rule out anxiety disorder.    

In January 2005, the veteran reported nightmares and stated 
that he could not sleep.  He responded "yes" when asked if 
he was "constantly on guard, watchful, or easily startled."  
He also responded "yes" when asked if he "felt numb or 
detached from others, activities, or [his] surroundings."  
The examiner stated that the screen for PTSD was positive.  

On VA psychiatric examination in June 2005, the veteran 
reported that he suffered from PTSD symptoms ever since 
leaving the military in 1967 although he never requested any 
medical treatment for it.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran had been married four times and that each wife 
told him that he "had problems."  He also reported 
difficulty getting along with most people since Vietnam.  The 
VA examiner noted the lack of psychiatric complaints in the 
claims file.  The veteran reported that, during Vietnam, he 
was engaged in regular combat situations.  He stated that he 
was never wounded and that most of his time in service was 
taken up with helicopter repairs.  When asked about 
stressors, he offered no specifics.  Eventually, he stated 
that his worst day was when his compound was blown up.  He 
did not know if there were any people wounded or killed.  
Post service stressors include several car accidents that 
trigger memories of combat and his imprisonment for drug 
charges.  The claimant reported being jumpy, irritable, 
depressed, and off in his own world.  He complained four to 
five hours per night of poor sleep punctuated by nightmares.  
At some point following service, the veteran began using 
cocaine allegedly to deal with chronic pain.  He was arrested 
in 2001 and served 26 months in prison until February 2004.  
He did not report any physical or mental symptoms that have 
disrupted his ability to work regularly as the driver of a 
concrete mixer truck.  After a thorough examination, the 
examiner stated that the veteran's "report of a traumatic 
event during service in Vietnam is vague and nonspecific and 
was not related with any reports of intense fear, 
helplessness or horror.  Similarly, reports of re-
experiencing of the traumatic events are equally vague, with 
no mention of a sense of a sense of reliving the experience 
or distress upon exposure to environmental cues that resemble 
the traumatic event...Overall, the presentation and report of 
the veteran fall short of meeting the criteria for the 
diagnosis of post traumatic stress disorder."  The examiner 
noted that the veteran's symptoms were better accounted for 
by the symptoms of both substance abuse and chronic 
depression.  

An August 2005 outpatient treatment examination report 
reflects that the veteran continued to complain of frequent 
nightmares and stated that he avoided stimuli associated with 
the traumatic events.  He reported irritability, poor sleep, 
and exaggerated startle response.  Nonetheless, upon 
examination, the examiner stated that "Even though [the 
veteran] endorses PTSD symptoms and symptoms of depression, 
full clinical picture of PTSD of [major depressive disorder] 
is not present."   

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for PTSD 
and for a disability manifested by concentration problems.  
Initially, the Board observes that there is no medical 
evidence that the veteran has been diagnosed as having PTSD 
or concentration problems.  The Board notes that the 
veteran's personnel file reflects receipt of the Combat 
Infantryman's Badge.  In the absence of a current PTSD 
diagnosis, however, the normal presumptions available to 
combat veterans do not apply.  See 38 U.S.C.A. § 1154(b).  
The Board also observes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. 
Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
first must have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability. See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Moreover, 
even if the veteran had been diagnosed as having 
concentration problems or PTSD, there is no medical evidence 
to suggest that either of these disabilities is related to 
active service.  In the absence of a current disability, the 
Board finds that service connection is not warranted either 
for PTSD or concentration problems.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
sleep disorder.  The Board recognizes that the September 1997 
treatment report yielded a diagnosis of primary insomnia (30 
years after service).  There is no indication that this 
diagnosis was related to active service, however.  The lack 
of any post-service medical records for many years after 
service showing treatment for a sleep disorder is probative 
to the issue of chronic disability.  With respect to negative 
evidence, the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years is significant.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  In the absence of 
any objective evidence, to include a medical nexus, which 
links the veteran's sleep disorder to service, the Board 
finds service connection for a sleep disorder is not 
warranted.

Trench foot

At the veteran's October 2008 Board hearing, he testified 
that he was prescribed some cream for his feet and he also 
used some over the counter medicines.  If he did not use the 
cream, his feet really ached especially in the winter.  When 
his feet get sore, the veteran stated that he has problems 
walking.  He also reported numbness and he was being treated 
at the Dallas VA Medical Center.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral trench foot.  Despite the veteran's assertions to 
the contrary, there is no evidence that he experienced 
bilateral trench foot during active service or within the 
first post-service year.  The veteran's post-service 
treatment records confirm that he is being prescribed urea 
cream for dry feet.  There is no medical evidence or opinion 
that links his current dry feet to service, however.  As 
noted above, the lack of any post-service medical records for 
many years after service is probative to the issue of chronic 
disability.  See Maxson, 230 F.3d at 1330.  The Board notes 
that the post service treatment records do not reflect the 
existence of a bilateral foot disability for many years after 
service.  Thus, service connection for bilateral trench foot 
is not warranted.

Prostate

The veteran testified that his prostate disability began in 
2004 and he was prescribed medication for it.  He also was 
having trouble with frequent urination.

The veteran also has contended that his prostate disability 
may have resulted from Agent Orange exposure during his 
Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e), as to veterans who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  According to the veteran's 
service records, he served in the Republic of Vietnam during 
the Vietnam Era; therefore, his in-service exposure to 
herbicides is presumed. See 38 U.S.C.A. §§ 1116, 1154.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
prostate disability, to include as due to herbicide exposure.  
The Board notes that the record does not contain any 
diagnosis of prostate cancer or any other prostate disability 
that matches any disease listed in 38 C.F.R. § 3.309(e). 
There is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 61 Fed. Reg. 57586-57589 
(2003).  Therefore, service connection for a prostate 
disability cannot be granted on the basis of the presumptive 
regulations relating to exposure to Agent Orange.

The post service medical records reflect that the veteran was 
diagnosed with an enlarged prostate in May 2005.  In April 
2008, the veteran also was diagnosed with benign prostate 
parenchymas.  As noted above, the lack of any post-service 
medical records for many years after service is probative to 
the issue of chronic disability.  See Maxson, 230 F.3d 
at 1330.  In this case, there is no medical evidence of a 
prostate disability until decades after service.  By the 
veteran's own admission, his prostate disability began in 
2004, or 37 years after his service separation.  Without any 
evidence of a prostate disability in service or for decades 
thereafter, and without a medical nexus opinion linking his 
current prostate disability to service, the Board finds that 
service connection for a prostate disability, to include as 
due to herbicide exposure, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

ORDER

As new and material evidence has not been received, the 
claims for service connection for intervertebral disc 
syndrome of the lumbar spine, a right hand and thumb injury, 
and for residuals of frozen feet are not reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for a disability manifested 
by concentration problems is denied.

Entitlement to service connection for bilateral trench foot 
is denied.

Entitlement to service connection for a prostate disability, 
to include as due to herbicide exposure, is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


